DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5-14, and 16-21 have been amended. Claims 22-27 have been cancelled. Claims 28-33 have been added. Claims 1-21, and 28-33 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 11/29/2022, with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Guang (CN113365034A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 12-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Cleave (US 20200126378 A1) in view of Guang (CN113365034A).

Regarding claim 1, Van Cleave teaches a method comprising: 
determining whether to process a raw RGB-Infrared (RGB-IR) image in day mode or night mode (whether ambient light indicated by the signal is sufficiently above a threshold, which may correspond to a “day mode,” or sufficiently below a threshold, which may correspond to a “night mode.” [0028]); 
and responsive to determining to process in the night mode, generating, an IR image from the raw RGB-IR image (when operating in the “night mode,” the processor 32 can control mechanical operation of the IR cut-off filter 66 so that light from the lens 64 bypasses the IR cut-off filter 66 in a second path 69 to the imager 26 to allow capture of IR light. [0029]).
Van Cleave does not teach the following limitations, however, in an analogous art, Guang teaches responsive to determining to process in the day mode, generating, an infrared (IR) subtracted raw Bayer image from the raw RGB-IR image; responsive to determining to process in the day mode, processing the IR subtracted raw Bayer image in an image signal processor (ISP) ([0016]S1. Obtain an RGB-IR image and an RGB-IR mapping table, where the RGB-IR mapping table stores the relationship between the RGB three channels corresponding to the subtracted IR components; Extract the IR channel components corresponding to the R channel, G channel and B channel from the RGB-IR image, and subtract the influence of the IR amount from the table to obtain the RGB image data.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Guang an apply them to Van Cleave. One would be motivated as such to acquire RGB images (daytime effect) and IR images (night vision effect) while eliminating the need for IR-CUT mechanical devices.

Regarding claim 2, Van Cleave in view of Guang the method of claim 1, Guang teaches wherein determining whether to process in the day mode or the night mode comprises determining the day mode or the night mode based on pixel values in the raw RGB-IR image (S2, extract the values of RGB three channels and IR pixels in the RGB-IR image; S3: Check the RGB-IR mapping table according to the extracted IR pixel value, and subtract the RGB value from the IR pixel component at the corresponding position to obtain the RGB calibrated image. [0017]-[0018]). The same motivation used to combine Van Cleave in view of Guang in claim 1 is applicable.

Regarding claim 5, Van Cleave in view of Guang the method of claim 1, Guang teaches wherein generating the IR subtracted raw Bayer image comprises: generating a raw Bayer from the raw RGB-IR image; and performing IR subtraction on the raw Bayer image to generate the IR subtracted raw Bayer image (S3: Check the RGB-IR mapping table according to the extracted IR pixel value, and subtract the RGB value from the IR pixel component at the corresponding position to obtain the RGB calibrated image. [0018]). The same motivation used to combine Van Cleave in view of Guang in claim 1 is applicable.

Regarding claim 6, Van Cleave in view of Guang the method of claim 5, Guang teaches wherein performing the IR subtraction on the raw Bayer image further comprises: determining whether to perform IR subtraction on a pixel in the raw Bayer image based on comparison of a value of the pixel to a saturation threshold (The step S1.2 further includes: Set the image IR thresholds t1, t2, t3, t4, and calculate the mapping table corresponding to the average value of the IR component of the current image [0060]). The same motivation used to combine Van Cleave in view of Guang in claim 1 is applicable.

Regarding claim 12, Van Cleave teaches a system-on-a-chip (SoC) comprising: 
an image signal processor (ISP) configured to process a raw RGB-Infrared (RGB-IR) image in day mode or night mode, wherein, when configured for the night mode, the ISP is configured to generat(whether ambient light indicated by the signal is sufficiently above a threshold, which may correspond to a “day mode,” or sufficiently below a threshold, which may correspond to a “night mode.” [0028]);
a memory configured to store software instructions implementing a control program for the ISP ; and at least one processor coupled to the memory to execute the software instructions, wherein the software instructions, when executed by the at least one processor (processor 32, non-transient memory storage 34 Fig. 1; [0022] It should be apparent that “circuitry” in this regard can comprise hardware, firmware, software, or any combination thereof.), cause the at least one processor to:
 determine whether to process the raw RGB-IR image in the day mode or the night mode; and configure the ISP accordingly ([0029] The recording device 12 can also include a lens 64 for capturing light in a field of view 65. Such light, in turn, can be provided to the imager 26 for capturing video images. In one aspect, the imager 26 could comprise an RGB (Red, Green and Blue) color image sensor. When operating in the “day mode,” the processor 32 can control mechanical operation of an IR cut-off filter 66 so that light from the lens 64 passes through the IR cut-off filter 66 in a first path 68 to the imager 26 to minimize capture of IR light. Conversely, when operating in the “night mode,” the processor 32 can control mechanical operation of the IR cut-off filter 66 so that light from the lens 64 bypasses the IR cut-off filter 66 in a second path 69 to the imager 26 to allow capture of IR light.).
Guang teaches when configured for the day mode, the ISP is configured to generate(S1. Obtain an RGB-IR image and an RGB-IR mapping table, where the RGB-IR mapping table stores the relationship between the RGB three channels corresponding to the subtracted IR components; Extract the IR channel components corresponding to the R channel, G channel and B channel from the RGB-IR image, and subtract the influence of the IR amount from the table to obtain the RGB image data [0016].).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Guang an apply them to Van Cleave. One would be motivated as such to acquire RGB images (daytime effect) and IR images (night vision effect) while eliminating the need for IR-CUT mechanical devices.

Regarding claim 13, Van Cleave in view of Guang the SoC of claim 12, Guang teaches wherein the software instructions to determine whether to process in the day mode or the night mod(S2, extract the values of RGB three channels and IR pixels in the RGB-IR image; S3: Check the RGB-IR mapping table according to the extracted IR pixel value, and subtract the RGB value from the IR pixel component at the corresponding position to obtain the RGB calibrated image [0017].). The same motivation used to combine Van Cleave in view of Guang in claim 12 is applicable.

Regarding claim 16, Van Cleave in view of Guang the SoC of claim 12, Guang teaches wherein to generate the IR subtracted raw Bayer image, the ISP i(S3: Check the RGB-IR mapping table according to the extracted IR pixel value, and subtract the RGB value from the IR pixel component at the corresponding position to obtain the RGB calibrated image. [00198). The same motivation used to combine Van Cleave in view of Guang in claim 12 is applicable.

Regarding claim 17, Van Cleave in view of Guang the SoC of claim 16, Guang teaches wherein to perform the IR subtraction on the raw Bayer image, the ISP is further configured to: determine whether to perform IR subtraction on a pixel in the raw Bayer image based on comparison of a value of the pixel to a saturation threshold (The step S1.2 further includes: Set the image IR thresholds t1, t2, t3, t4, and calculate the mapping table corresponding to the average value of the IR component of the current image [0060]). The same motivation used to combine Van Cleave in view of Guang in claim 12 is applicable.

Allowable Subject Matter
Claims 3-4, 7-11, 14-15, 18-21, and 28-33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486